DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed January 29, 2021. Claims 1 and 13 have been amended. Claims 1-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that “claim 1 is implemented by a practical system applied to a practical application. There is no mental process.” (Page 7 of Applicant’s response) The Examiner respectfully disagrees. The underlying algorithm and analysis performed throughout the claims gather data and make a decision that can be performed in the human mind and/or with pen and paper. As explained in the rejection, the additional elements are only applied to the abstract ideas at a high level of generality and/or they perform insignificant, extra-solution activity. The claims also incorporate the abstract ideas of organizing human activity and mathematical concepts, as explained in the rejection. Applicant has not addressed these abstract ideas.
	Applicant further asserts, “Further amended claim 1 recites, ‘interface’ receives from the itinerary requests from input devices of the passengers. This is integrated [into] a practical application, not an abstract idea.” (Page 8 of Applicant’s response) The 
	Regarding the rejection under 35 U.S.C. § 112(b), the Examiner appreciates that Applicant correctly points out that claim 13 should have been rejected instead of claim 12. The rejection has been updated to correct the typographical error as well as to address Applicant’s claim amendments, providing further clarification of the confusion raised by the claim language.
Regarding the rejection under 35 U.S.C. § 103, Applicant argues, “As admitted by the Examiner, Fowler does not disclose that the received itinerary requests include departure times from the initial locations and arrival time window including deadlines. In other words, Fowler cannot achieve claim 1 that requires the corresponding features.” (Page 11 of Applicant’s response) As pointed out in the rejection, “departure times from the initial locations and arrival time window including deadlines” are non-functional descriptive material. These pieces of information are not used functionally in the claims. The claim amendments have not remedied this issue. These pieces of information remain non-functional descriptive material in the current amendment.


Claim Objections
Claims 1-18 are objected to because of the following informalities:  The word “routs” in line 5 of claim 1 seems that it should say “routes” instead. The dependent claims inherit the objection. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed “generally to system and method for scheduling multi-modal transportation network, and more particularly to system and method for assigning commuter vehicles (CVs) in a multi-modal transportation network having the CVs and fixed schedule vehicles to passengers” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite assigning commuter vehicles (CVs) that take passengers from intermediate locations to target locations in a multi modal transportation network based on itinerary requests of the passengers, wherein the itinerary requests of the passengers include identical target locations, wherein the multimodal transportation network is represented by routs of the CVs and fixed schedule vehicles, comprising: receiving the itinerary requests from the passengers, wherein the itinerary requests include initial locations, the target locations, departure times from the initial locations, and arrival time windows including deadlines at the target locations; formulating an optimization problem so as to determine groups of passengers based on the identical target locations of the passengers and to determine start times on the fixed schedule vehicles and 

No – The claims include an interface, input devices, memory, computer executable programs including a grouping program, a route-search program, an operation route map program of the CVs, and a commuter assigning program, and a processor. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 34, 45, 54).  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the steps of grouping and assigning are repeated until a predetermined time limit is reached on the processor.” It is not clear to which steps the step of grouping refers since these steps are not specifically recited in claim 13 or independent claim 1. If the “grouping” is meant to refer to the steps of the “grouping program,” this is still confusing because it is not clear if the grouping program simply comprises the formulating step or if it comprises all of the steps of formulating, solving, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195).
[Claim 1]	Fowler discloses a system for assigning commuter vehicles (CVs) that take passengers from intermediate locations to target locations in a multi modal transportation network based on itinerary requests of the passengers, wherein the itinerary requests of the passengers include identical target locations, wherein the multi-modal transportation network is represented by routes of the CVs and scheduled 
an interface to receive the itinerary requests from input devices of the passengers, wherein the itinerary requests include initial locations, the target locations, departure times from the initial locations, and arrival time windows including deadlines at the target locations (¶¶ 68, 98-99 – A party of travelers can request a ride and define an origin and a destination. The departure time is determined to be close to the request time since the ride request is made on-demand. The request is made through the dispatch unit. Even though Fowler does not explicitly state that the received itinerary requests include departure times from the initial locations and arrival time windows including deadlines, this information is not utilized within the claim in a functional manner. These differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  Any manipulative steps of the invention would be performed the same regardless of the specific data.  Further, any structural elements remain the same regardless of the specific data.  Thus, this see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).); 
a memory to store computer executable programs including a grouping program, a route-search program, an operation route map program of the CVs, and a commuter assigning program (¶¶ 31-35); and
a processor to perform the computer executable programs in connection with the memory (¶¶ 33-35), wherein the grouping program comprises:
formulating an optimization problem so as to determine groups of passengers based on the identical target locations of the passengers and to determine start times on the scheduled vehicles and start times of CVs from the intermediate location for the passengers (¶¶ 68, 98-99 – A party of travelers can request a ride and define an origin and a destination, which may be seen as identical target locations for passengers traveling in a single party; ¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be 
solving the optimization problem to generate a solution defining the groups of passengers and the start times on the scheduled vehicles and the start times of CVs from the intermediate location for the passengers (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or maximizing efficiency; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub; The start times of CVs may reflect the anticipated times at which passengers will be ready to be picked up and/or depart, be it from an origin or intermediate location);
choosing a solution among the solutions obtained for linear combinations of the total travel times of the passengers and the number of groups (¶ 114 – The summation 
assigning the CVs to the groups and routes for the CVs by performing the commuter assigning program (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified);
generating assignment information of the assigned CVs among the CVs based on the chosen solution, wherein the assignment information includes the assigned CVs to the groups, the routes assigned to the CVs, the start times of the assigned CVs from the intermediate locations (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location; The start times of CVs may reflect the anticipated times at which passengers will be ready to be picked up and/or depart, be it from an origin or intermediate location); and

Fowler does not explicitly disclose that the commuter vehicles (CVs) are in a multi-modal transportation network having the CVs and fixed schedule vehicles. While, as explained above, Fowler can schedule transport among multiple vehicles (including a disembarkment from one vehicle and a subsequent embarkment to another vehicle to finish a ride), Fowler does not explicitly disclose that start times are also determined for fixed schedule vehicles. Within the scope of the claim, the fact that some vehicles may be commuter vehicles and others may be fixed schedule vehicles does not explicitly come into play in how the actively recited functions of the claims are performed. In other words, the claimed commuter vehicles and fixed schedule vehicles just represent multiple vehicles with respective start times in a multi-vehicle transportation network. Nevertheless, König optimizes routing in a multi-modal traveling environment (including one comprising private (e.g., road, car) and public transportation vehicles) for a user (König: abstract; ¶¶ 44, 47, 60, 90), while optimizing an interchange point, travel time, and/or cost (König: ¶¶ 44-47, 58, 60, 97, 102-103). König explains that a multi-modal route optimization can treat each segment of the route (e.g., private or public) in the same manner so that a multi-modal route can be generated regardless of scheduling constraints, e.g., since timing considerations like scheduling, frequency, and waiting time of a public transportation vehicle may all be taken into account and summed along with timing considerations associated with public transportation vehicles (König: ¶¶ 40, 54, 97). Fowler’s ability to optimize a route that includes transferring from one vehicle to another is analogous to König’s multi-modal route planning, especially since König 
Fowler discloses obtaining a solution from solving the optimization problem, wherein the formulating and solving are repeated for obtaining solutions for a set of weighting factors and combinations of total travel times of the passengers and a number of groups (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or 
[Claim 2]	Fowler discloses wherein the optimization problem is formulated to minimize a linear combination of a sum of the total travel times of all the passengers and the number of the groups, wherein the combination is performed using a weighting factor (¶ 114 – The summation of factors for each of the passengers, including a travel time of each passenger to yield a total travel time of all passengers, is an example of a linear combination of the total travel times of the passengers. Since this is evaluated for various scenarios of assigning one or more passengers to one or more vehicles, this calculation is applied to the number of groups; Various factors may be weighted, as seen in ¶¶ 114, 118, 137).
[Claim 3]	Fowler discloses wherein the optimization problem includes constraints to ensure that passengers reach destination and ensure that a number of passengers in each of the groups is smaller than a number of seats in the CVs, wherein the route-search and operation route map programs provide respective travel times for the CVs, wherein the constraints ensure that a number of CVs operating simultaneously is smaller than a total number of available CVs (¶¶ 76-78, 138). 

Fowler does not explicitly disclose that the total number of available CVs is stored in the memory. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby 
[Claim 4]	Fowler discloses wherein the groups are assigned the routes and the intermediate locations by performing the route-search program using the operation route map program of the CVs, wherein the routes respectively reach the target locations of the groups from the intermediate locations, wherein the groups are assigned the start times at the intermediate locations to allow the passengers of the 
Fowler does not explicitly disclose that the passengers of the groups are allowed to switch from fixed schedule vehicles to the CVs at the intermediate locations. While, as explained above, Fowler can schedule transport among multiple vehicles (including a disembarkment from one vehicle and a subsequent embarkment to another vehicle to finish a ride), Fowler does not explicitly disclose that start times are also determined for fixed schedule vehicles. Within the scope of the claim, the fact that some vehicles may be commuter vehicles and others may be fixed schedule vehicles does not explicitly come into play in how the actively recited functions of the claims are performed. In other words, the claimed commuter vehicles and fixed schedule vehicles just represent multiple vehicles with respective start times in a multi-vehicle transportation network. Nevertheless, König optimizes routing in a multi-modal traveling environment (including one comprising private (e.g., road, car) and public transportation vehicles) for a user (König: abstract; ¶¶ 44, 47, 60, 90), while optimizing an interchange point, travel time, 
Fowler does not explicitly disclose that the target locations are reached within the arrival time windows. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu groups together passengers who can meet at a ride-share origin location at a given start time and arrive at a ride-share destination (Liu: ¶¶ 19, 69). If a passenger in the group is running late to meet up with the group, then it is determined if the other passengers can afford to wait or if a constraint may be violated (such as one of the other passengers would be late to work if they wait), thereby causing the passenger who is running late to be excluded from the rideshare and have an alternate route proposed for him/her (Liu: ¶ 72). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such the target locations are reached within the arrival time windows in order to allow for constraints of all passengers to be respected, especially when a particular arrival time window is particularly important for at least one passenger in the group.
[Claim 7]	Fowler discloses wherein when an itinerary request of a passenger includes a preferred option that indicates a minimum total cost to be paid by the passenger (¶¶ 101, 116), the passenger is assigned to a group that satisfies another constrain for minimizing a sum of costs of a scheduled vehicle and an assigned CV (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to 
[Claim 8]	Fowler discloses wherein the operation statuses of the CVs are monitored and updated by receiving a status information from each of the CVs via an information interface, wherein the operation statuses include locations of the CVs and a number of available seats of each of the CVs (¶ 138 – The dispatch unit receives information regarding vehicle capacity). Fowler does not explicitly disclose that the updated operation statuses are stored into the memory. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. The Examiner submits that it 
[Claim 9]	Fowler does not explicitly disclose wherein the memory stores fares and time tables of the fixed schedule vehicles that stop at the intermediate locations. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. König also acknowledges that certain transportation sub-networks are constrained to schedules defined using timetables (König: ¶¶ 22, 25, 31). Passenger travel costs are also evaluated in Fowler (Fowler: ¶¶ 101-103, 116). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the memory stores fares and time tables of the fixed schedule vehicles that stop at the intermediate locations so that route information may be provided to passengers with details of the recommendations and so that historical route information may be taken into account with future routing. For example, König describes a scenario in which a route may be discarded when 
[Claim 10]	Fowler does not explicitly disclose transmitting, via the interface, an itinerary to each of the passengers with a departure time of a fixed schedule vehicle accessible from an initial location, one of the intermediate locations and one of the assigned CVs so that each of the passengers reaches a corresponding intermediate location prior to a start time of the one of the assigned CVs. König outputs a recommended route to a user (König: ¶ 104). Liu sends rideshare information to passengers via a user interface (Liu: ¶¶ 66-70). Collectively (and as explained above), the Fowler-König combination addresses details of the multi-modal route planning for a group of passengers. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify Fowler to perform the step of transmitting, via the interface, an itinerary to each of the passengers with a departure time of a fixed schedule vehicle accessible from an initial location, one of the intermediate locations and one of the assigned CVs so that each of the passengers reaches a corresponding intermediate location prior to a start time of the one of the assigned CVs so that all users are fully informed of their respective travel plans, thereby increasing the likelihood that they will be properly guided in following their respectively assigned routes.

[Claim 15]	Fowler discloses wherein the commuter assigning program solves the optimization problem based on one of constraints of the total travel times of the passengers, an energy used by the assigned CVs in transporting the passengers and a linear combination of the total travel times and the energy used in transporting the passengers (¶¶ 113-116).
[Claim 16]	Fowler discloses wherein the passengers assigned to an identical group share an identical CV (¶ 117 – A party of passengers may travel together from the same origin to the same destination; ¶ 120 – Passengers may be transported in the same vehicle or in different ones).
[Claim 17]	Fowler discloses wherein each of the passengers has a total travel time (¶¶ 114, 116).
Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Hartman (US 2010/0010732).
[Claim 11]	As discussed in the rejection of the independent claim above, Fowler minimizes a linear combination of the total travel times and a total fare to be paid by each of the passengers (Fowler: ¶¶ 101-103, 113-116). Fowler does not explicitly take 
[Claim 14]	Fowler does not explicitly disclose wherein the interface receives information on traffic conditions including traffic jams, traffic accidents and constructions 
[Claim 18]	As discussed in the rejection of the independent claim above, Fowler minimizes a linear combination of the total travel times and a total fare to be paid by each of the passengers (Fowler: ¶¶ 101-103, 113-116). Fowler does not explicitly disclose wherein the system transmits each passenger information as to how much a fare of a fixed scheduled vehicle is reduced if a passenger chooses an environment-friendly travel schedule. Hartman presents optional routes, including one yielding the best fuel economy (Hartman: figs. 3, 4; ¶ 19), the best fuel economy route corresponding to a lowest amount of fuel usage. Liu identifies fuel costs as contributing .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Bai et al. (CN 205788751 U, referencing the English translation).
[Claim 5]	Fowler does not explicitly disclose wherein the grouping program is performed by constructing and computing decision diagrams (DDs) for each of the target locations of the passengers, wherein each of the DDs is constructed based on a number of the passengers traveling to a common target location, the arrival time windows of the passengers and a seat capacity of each of the CVs. König constructs and computes decision diagrams for various proposed routes with varying forms of transport and possible transit points (König: figs. 3, 4). Furthermore, Fowler tracks vehicle capacity to help plan feasible routes (Fowler: ¶ 138). Bai additionally provides a .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Weksler et al. (US 2017/0038220) in view of Bai et al. (CN 205788751 U, referencing the English translation).
[Claim 6]	Fowler does not explicitly disclose wherein the grouping program sorts the passengers in ascending order of deadlines in the arrival time windows. Weksler discloses that a presentation module presents estimated arrival times of users travelling to a location for an event. The presentation module can also sort the list of users in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Boyen (US 8,254,571).
[Claim 13]	The Fowler-König-Liu combination addresses performance of the various processor-performed functions of claim 1. However, Fowler does not explicitly disclose wherein the steps of grouping and assigning are repeated until a predetermined time limit is reached on the processor. Boyen discloses that iterative operations may be continued until a user-specified parameter is met, such as “a processor time limit (e.g., a limit to the number of processing cycles)” or a limit to the number of iterations of a loop (Boyen: col. 6: 60-67; col. 8: 1-17; col. 8: 58 – col. 9: 8). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the steps of grouping and assigning are repeated until a predetermined time limit is reached on the processor in order to improve processing efficiency of the processor by preventing the processor from spending too much time on a particular iterative process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683